Citation Nr: 0900551	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-04 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from October 1946 to 
September 1949 and from October 1950 to November 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada, denying the veteran's March 2005 
application to reopen a claim for service connection for 
tinnitus.  Service connection for tinnitus was previously 
denied by RO action in April 2003 and following notice to the 
veteran of the denial action later in the same month, no 
appeal was initiated.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

Many of the contentions advanced by the veteran in connection 
with his March 2005 application to reopen a claim for service 
connection for tinnitus focus on his belief that a portion of 
previously unavailable service medical records have recently 
been obtained and show that he was treated in service for a 
fungal infection of the ear.  While it is apparent that the 
National Personnel Records Center advised the veteran in 
March 2005 that his service records may have been destroyed 
in a fire in the 1970s and provided him with copies of a 
portion of his service medical records, it is apparent that 
his service medical records pertaining to both periods of 
active duty were in fact on file and reviewed by the RO at 
the time of its April 2003 denial of his original claim of 
service connection for tinnitus.  Such records denote the 
existence of ear-related disturbances in 1947, 1948, and 1949 
involving otitis externa, otomycosis, and complaints of ear 
pain and poor hearing, as well as treatment therefor.  

In the context of the veteran's application to reopen his 
claim, he alleges that his private treating physician, Donald 
Hartlieb, M.D., advised him on January 17, 2006, that his 
tinnitus did not result directly from in-service ear fungus, 
but from the medication administered to treat it.  The RO is 
shown to have contacted Dr. Hartlieb in order to obtain 
pertinent records, but the records obtained from him do not 
reflect any office visit or other communication on January 
17, 2006.  In view of the specificity of the reported contact 
and clear evidence of in-service ear fungus and treatment 
therefor, further assistance to the veteran in obtaining 
supporting documentation from Dr. Hartlieb is deemed 
advisable.  

As well, the veteran has indicated that he was employed as a 
tool and die maker by a car manufacturer from April 1963 to 
January 1988 and was seen by its medical department during 
the course of his employment.  While he does not specifically 
indicate that his claimed tinnitus was observed or noted 
during the course of employment, no attempt to date is shown 
to have been made by VA to obtain the records in question and 
it is incumbent upon VA to attempt to obtain any pertinent 
records from the car manufacturer prior to entry of a final 
administrative decision in this matter.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).

On the basis of the foregoing, this case is REMANDED for the 
following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)


1.  Contact the veteran's treating 
physician, Dr. Donald Hartlieb, M.D., 
4275 Burnham Avenue, Las Vegas, Nevada, 
89119, for records relating to an office 
visit or other communication on January 
17, 2006, with respect to the etiology of 
the veteran's tinnitus.  Notice is taken 
that the veteran has indicated that he 
was advised by Dr. Hartlieb on January 
17, 2006, that his tinnitus was caused by 
the medication utilized in service to 
treat his ear fungus.  Once obtained, 
such records should be associated with 
the veteran's claims folder.  

In addition, Dr. Hartlieb should be asked 
to offer an opinion and supporting 
rationale on the following:

Is it is at least as likely as not 
(50 percent or greater probability) 
that the veteran's tinnitus began 
during service or as a result of any 
in-service event, inclusive of 
medication prescribed for his fungal 
infection of the ear or other 
disorder.  

Dr. Hartlieb should be advised that that 
the term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended onset date or causal 
relationship; less likely weighs against 
the claim

2.  Contact the Medical Department, 
Pontiac Division, General Motors, 1 
Pontiac Plaza, Pontiac, Michigan, in 
order to obtain any records of treatment 
relating to the veteran's claimed 
tinnitus during his employment as a tool 
and die maker from 1963 to 1988.  Once 
obtained, such records should be 
associated with the veteran's claims 
folder.  

3.  If and only if the medical 
records/opinions requested in indented 
paragraphs one and two above reflect that 
the veteran's tinnitus is the result of 
in-service treatment for a fungal 
infection of the ear or that his tinnitus 
is otherwise of service origin or service 
related, he should be afforded a VA 
medical examination in order to ascertain 
the approximate date of onset and the 
etiology of his claimed tinnitus.  The 
claims folder should be provided to the 
examiner for use in the study of this 
case and his/her report should indicate 
whether the claims folder was in fact 
made available and reviewed.

The examiner is requested to provide a 
medical opinion, with a supporting 
rationale, as to the following:

Whether it is at least as 
likely as not (50 percent or 
greater degree of probability) 
that the veteran has tinnitus 
that originated in service or 
as a result of any in-service 
event, to include use of 
medication for treatment of ear 
fungus?

Use by the examiner of the "at least as 
likely as not" language in responding is 
requested.  

The examiner is advised that that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended onset date or causal 
relationship; less likely weighs against 
the claim.

4.  Readjudicate the veteran's 
application to reopen his claim for 
service connection for tinnitus based on 
all the evidence of record, including 
service medical records indicating the 
existence of ear fungus and other ear-
related complaints, with treatment 
therefor, and all governing legal 
authority.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, which should contain notice of all 
relevant actions taken on the claim for 
benefits.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

